DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a communication dated 12/1/2020 in which claim 1 is pending in the application.  Preliminary amendment dated 12/10/2020 in which claim 1 has been canceled and new claims 2-18 have been added.  Thus, the claims 2-18 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2 (and elsewhere, where applicable), lines 4-6, it is unclear who is sending a request for a quote.  The limitations in lines 4-7 do not identify whether a plurality of different trading products are  associated with the first information about the portfolio of the pricing entity.  In lines 10-11, the limitations provide a first quote being a firm quote that is immediately executable against the pricing entity.  However, the claim does not make it clear whether the pricing entity requested a quote for transacting a portfolio.  The limitations in lines 14 do not make it clear that the first computing device is associated with the first trader and it is the first trader that is sending a request via the graphical user 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of conducting a plurality of trades without significantly more. 
Examiner has identified claim 2 as the claim that represents the claimed invention presented in independent claims 2, 10, and 18.
Claim 2 is directed to a method which is one of the statutory categories of invention (Step 1: YES).
The claim 2 recites a series of steps, e.g., receiving, by a first of a plurality of computing devices of a corresponding first of a plurality of traders, first information about a portfolio of a pricing entity; receiving, by a graphical user interface of the first computing device, a request for a quote for transacting a plurality of different trading products, the request comprising a plurality of orders, each order defining a trading product, a respective quantity of the respective trading product, and a buy/sell side of the first trader; responsive to the request for a quote, determining, by the first computing device, a first quote for transacting all of the plurality of orders of the first trader based on the received information about the portfolio of the pricing entity, the first quote being a firm quote that is immediately executable against the pricing entity; communicating, by the graphical user interface of the first computing device, the first quote to the first trader; receiving, by a button of the graphical user interface of the first computing device, a request to execute the first quote, in which the pricing entity does not receive any information indicating the existence of the request for quote or the first quote a pricing module stored behind a firewall of the first trader, wherein the pricing module is configured to determine prices at which the pricing entity will execute trades with the first trader; and in which the pricing module is encrypted such that information about requests for quotes are kept confidential from the pricing entity even though the quotes are binding on the pricing entity.  These limitations describe the abstract idea of conducting a plurality of trades which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic practices or principles; commercial or legal interactions).  The limitations of plurality of computing devices, a graphical user interface of the computing device, a button of the graphical user interface, and a pricing module do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 2 is directed to an abstract idea (Step 2A Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of plurality of computing devices, a graphical user interface of the computing device, a button of the graphical user interface, and a pricing module result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of plurality of computing devices, a graphical user interface of the computing device, a button of the graphical user interface, and a pricing module are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (see MPEP 2106.05(f)).  The pricing module Step 2A Prong 2: NO).  
The claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of plurality of computing devices, a graphical user interface of the computing device, a button of the graphical user interface, and a pricing module are all recited at a high level of generality in that it results in no more than simply applying the exception in a generic computer environment (see MPEP 2106.05(f)).  The pricing module is encrypted limitation is simply a field of use limitation (see MPEP 2106.05(h)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 2 is not patent eligible.
	Similar arguments can be extended to other independent claims 10 and 18 and hence the claims 10 and 18 are rejected on similar grounds as claim 2.
Dependent claims 3-9 and 11-17 further define the abstract idea that is present in their respective independent claims 2, 10, and 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-18 are not patent-eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693